10,02,2018 15:59 FAX 5029                          WILLIAMS AND CONNOLLY                                                              ~002
              Case 1:17-cv-07417-VM-HBP Document 87 Filed 10/03/18 Page 1 of 4


                                                       LAW OFFICES

                                       WILLIAMS~ CONNOUY UP
                                                725 TWELFTH STREET, N.W.
                                              WASHINGTON, D. C. 20005-5901               r.t,GYJttoA.C   • 1:.'NNr.TT   wn.1.1..-......s (1"120•10,:\D.)
     WILLIAM P ASHWORTH                                                                         P"UL It. <:0),1),IOLLY Wl22•l978)

        (202) 434-5683                                (202) 434-5000
       wa£hworth@wc.com
                                                    FAX(202) 434-5029

                                                                                    LSDC SONY
                                                                                    DOCLi'-rnIVf
                                                     October 2, 20 l 8
          VIA FACSlMlLE (212) 805-6382                                              ELECTRONICALLY FILED
          The Honorable Victor Marrero                                              DOC#:
          United States District Judge
                                                                                                 ----+~~>-/-,-.,,,__
                                                                                    DATE HLI<.D:
          500 Pearl Street, Suite I 040                                                                          ---'---1----
          New York, NY 10007

                  Re:     Coventry Capital v. £EA, No. l 7-cv-07417

          Dear Judge Marrero:

                  I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry'") in response to the
          September 26, 2018 letter ("EEA Letter") from Defendant EEA Life Settlements, fnc. ("EEA '')
          regarding Coventry's September 21, 2018 request for a pre-motion conference concerning its
          motion for a preliminary injunction ("Coventry Letter'").

                  l.      Coventry Faces Irreparable Harm.

                   Contrary to EEA's contentions, Coventry faces two distinct fonns of in-eparable harm.
          First, as EEA admits, a sale of the Portfolio is an "immediate" prospect. EEA Letter at 3. 1 Such
          a sale would vitiate Coventry's claim for specific performance and deprive Coventry of its
          bargained-for right to negotiate a purchase of the Portfolio. This loss is irreparable becau::;c, unlike
          most investment vehicles, th<.: lifo insurance policies that make up the Portfolio are wholly unique
          and particularized to, among other things, the underlying insureds, their specific medical
          impairments and unique premium streams, the insurance company from which the policies were
          purchased, and the specific death-benefit amounts associated with each policy. q: Y1:Je v. Conseco
          Life Ins .• 282 F.R.D. 469, 483-84 (C.D. Cal.2012) (life insurance policy holders fac~d in·eparable
          hann where it would be "difficult to calculate damagc::s" for those who prcvaikd and "may be
          eligible for reinstatement'" of their policy, but who "purchased a policy with another insurer" in
          the interim). 2


          1
            Although EE.t\ insists that any sale "is far from 'imminent"' because "no contract of sale of the
          Portfolio has been entered into," EEA Letter at l n. l, this is belied by its argument that an
          injunction against any sale would cause it •'immediate and significant harm,"' id. at 3.
          2
            EEA's assertion that Coventry has an adequate remedy at law simply because a value can be
          ascribed to the assets it will be deprived of the opportunity to acquire is contrary to t:stablished
          law. See, e.g., Carpenter Tech. Corp. v. City of Bridgepor't, l 80 F Jd 93, 95-98 (2d Cir. 1999)
          (finding irreparable harm from threatened loss or uriiquc property via condcmna.Lion, <kspilc Lht:
10,02,2018 15:59 FAX 5029                          WILLIAMS AND CONNOLLY                                       \41003
            Case 1:17-cv-07417-VM-HBP Document 87 Filed 10/03/18 Page 2 of 4


         Hon. Victor Marrero
         October 2, 2018
         Page 2


                  It is also well-established that "monetary compensation is not likely to redress•· losses of
         unique and valuable business opportunities. See Space Imaging Europe Ltd. v. Spacing Imaging
         L.P., 1998 WL 190356, at *2 (S.D.N.Y. Apr. 21, 1998) (finding irreparable harm for breach of
         letter of intent providing plaintiff with a right of first refusal regarding a "unique[]" business
         opportunity, even though the::: venture was underway and specific investments in it had already been
         made). This is so because it is inherently "speculation'' to calculate such factors as "future market
         conditions" for products that constitute ''a unique, non-replicable business opportunity." £USA
         Pharma (US). Inc. v, /nnocol/ Pharms. Lid., 594 F. Supp. 2d 570, 582 (f.D. Pa. 2009). Nor do
         attempts by Coventry to negotiate over the price to be paid for the Portfolio (or to quantify in its
         Initial Disclosures damages that may compensate for parr of E£A 's misconduct. which included
         a fraud on Coventry) mean that Coventry has an adequate remedy at law. Indeed, the case that
         ££A cites declined to find irreparable harm because, unlike here, the party's "only statements
         offered regarding irreparable harm" calculated the specific amount the party had lost from being
         precluded from trading in particular securities-the entire injury at issue. See First Lincoln
         Iloldings, Inc. v. Equitable Life Assur. Soc '.Y, 164 F. Supp. 2d 383,392 (S.D.N.Y. 2001).

                 Second, EEA does not dispute the facts surrounding its imminent dissipation of its only
         asset: (I) the Portfolio is its sole asset; 3 (2) EEA has taken the position that it is a shell company
         with no documents, with all documents relevant to this case held by its investment advisor or
         foreign affiliates over whom it claims to lack control; and (3) the investors of EEA 's parent will
         demand their money upon a sale of the Portfolio. See Coventry Letter at 2. There is no reason
         why EEA would continue to maintain any assets upon a sale of the Portfolio, and EEA provides
         none. Indeed, F.F:A claims to be powerless with respect to its foreign affiliates, taking the position
         that it lacks the ability lo obtain any documents from iL~ Guernsey affiliate (despite a clear
         contractual right to those documents) because its half-hearted request for them was refused. See
         Dkt. No. 66 (June 12, 2018 Letter) at 8-9; Dkt. No. 75 (June 26, 2018 Letter) at 4--6. In view of
         these concessions, it is highly likely that EEA will be rendered judgment proof such that an award
         of damages in this case and any ''money judgment will go unsatisfied absent equitable relief."
         Alvenus Shipping Co. v. Delta Perroleum (U.S.A.) ltd., 876 F. Supp. 482, 487 (S.D.N.Y. 1994).
         With nothing but an unelaborated claim that EEA will not transfer the proceeds in this manner,
         EEA Lener at 2 n.4, a preliminary injunction is needed to avoid irreparable harm.

                 Finally, £EA cannot evade its agreement that a breach of the Contract "may result in
         irreparable harm." Dkt. 31.1 (Contract) i[ II. l 0. 4 It is well-established that stipulations to
         irreparable harm are "an additional factor weighing in favor of the conclusion that [plaintift1 had



         fact that the owner, the city, and a third party had all negotiated over the value of that property
         and provided different views of its ''fair market value").
         3 Patriarch Partners Agem. y Servs., LLC v. Zohar CDO 2003-1, 292 f Supp. 3d 601, 603

         (S.D.N.Y. 2017) which involved a lack of cevidence oforher assets, is thus irrelevant here.
         4
           The Contract's use of"may" rather. than "will" is irrelevant. See. e.g., Uni-World Capital L.r.
         v. Preferred Fragrance, Inc., 73 F. Supp. 3d 209,236 (S.D.N.Y. 2014) (considering provision
         stating ''that any breach of the non-compete agreem1::nt 'may result in irreparable ham,"').
10102,·2018 16:00 FA.'{ 5029                        WILLIAMS AND CONNOLLY                                      ~004
              Case 1:17-cv-07417-VM-HBP Document 87 Filed 10/03/18 Page 3 of 4


          Hon. Victor Marrero
          October 2, 2018
          Page 3

          made the required showing of irreparable hann." Nat 'I Elevator Cab & Door Co,·p. v. H & B,
          Inc., 282 F. App'x 885, 887 (2d Cir. 2008).

                  U.      Coventry ls Likely To Succeed on the Merits.

                  EEA makes little effo1t to dispute Coventry's arguments that it is highly likely to succeed
          on the merits of its contract claim (the only claim at issue for purposes of this motion). See
          Coventry Letter at 3. Indeed, EEA does not cite any case law or respond to Coventry's discussion
          of the applicable legal framework.

                   On the merits, EEA hardly defends the bad-faith tactics described by Coventry in its
          Complaint (and supported by cited evidence). See. e.g., 0kt. 31 (Complaint) ~1 37-49; Ex. 2 to
          Coventry Letter. 5 Nor does EEA provide any direct response to Coventry's allegations and
          evidence that it never intended to engage in good-faith negotiations to sell the Portfolio to Coventry
          within the framework of the parties' Contract. See E.xs. 3 and 4 to Coventry Letter. 6 These
          instances of bad-faith negotiation are more than enough to find that Coventry is likdy to succeed
          in its claim that EEA violated its "obligation to negotiate the open issues in good faith in an attempt
          to reach the ... objective within the agreed framework.'' L-7 Designs, Inc. v. Old Navy, LLC, 647
          F.3d 419,430 (2d Cir. 2011) (quotation marks omitted). EEA also does not respond to Coventry's
          evidence that EEA premised negotiations on a misrepresentation regarding the Portfolio's Net
          Asset Value that is belied by contemporaneous documentation. See Dkt. 31 (Complaint) ~f 31-
          36; Exs. 5-7 to Coventry Letter. Coventry is highly likely to succeed on this independent argument
          because E£A violated its obligation to negotiate in good faith by making ·'material
          representations" that were false. L-7, 647 F.3d at 432-33.

                  III.   The Balance of Hardships Strongly Favors Coventry.

                  Coventry faces the immediate, irreparable ha1m of being permanently deprived of ( l) the
          business opportunity to acquire these unique assets; and (2) the ability to obtain any relief once
          EEA renders itself judgment proof. By contrast, EEA admittedly would merely continue under
          the status quo. See EEA Letter at 3.

                  We will be prepared to address these issues further at the Court's convenience.




          5
            EEA responds to only one of Coventry's assertions-that Ee.A ignored evidence that certain
          policies in the Portfolio were fraudulent and then sought to force Covt:ntry to purchase those
          policies or pay their premiums despite the Contract's plain language to the contrary. EEA's
          claim that its investment advisor came to a difi:erent conclusion is based on a cursory analysis.
          Compare Ex. 6 to EEA Letter, with Dkt. 3 I (Complaint) 11 40-44; Ex. 2 to Coventry Letter. It
          is also based on a document created on August 21, 2018, ofter Coventry's litigation counsel had
          raised multiple concerns regarding EEA's bad faith.
          6 EE.A's decision to sell the Portfolio now-nearly 18 months after the Contract-is irrelevant to

          Coventry's argument that EEA never intended to complete a deal with Coventry in 2017.
10102,2018 16:01 FAX 5029                            WILLIAMS AND CONNOLLY               ~005
               Case 1:17-cv-07417-VM-HBP Document 87 Filed 10/03/18 Page 4 of 4



         Hon. Victor Marrero
         October 2, 2018
         Page 4




                                                           William P. Ashworth

         cc:      Counsel of record




                        1he Clerk of Court is directed to-enter into the public record
                        of this a :inn the lett above submitted to the Court by




                       /'f--3
                                DATE
                                    -;J:
